        Case 2:20-cv-00775-JMG Document 31 Filed 09/09/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

FLETCHER PARTNERS, LLC,             :
     Plaintiff/Counter-Defendant,   :
                                     :           Civil No. 2:20-cv-00775-JMG
                   v.               :
                                    :
TRUIST BANK,                        :
      Defendant/Counter-Plaintiff.   :
____________________________________


   ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED
         COMPLAINT AND MOTION TO REMAND TO STATE COURT

       AND NOW, this 9th day of September, 2020, upon consideration of Plaintiff’s Motion for

Leave to File Amended Complaint (ECF No. 22), Plaintiff’s Motion to Remand to State Court

(ECF No. 23), Defendant’s Response in Opposition and Cross-Motion for Judgment on the

Pleadings (ECF No. 24), Plaintiff’s Reply and Response to Defendant’s Cross-Motion (ECF No.

25), and Oral Argument that occurred on August 18, 2020 (see ECF No. 29), IT IS HEREBY

ORDERED THAT:

       1. Plaintiff’s Motion for Leave to File Amended Complaint is GRANTED. The Amended

          Complaint is hereby FILED.

       2. The Court does not have jurisdiction over the Amended Complaint, and hereby

          REMANDS these claims to the Montgomery County Court of Common Pleas.

                                          BY THE COURT:


                                          /s/ John M. Gallagher
                                          JOHN M. GALLAGHER
                                          United States District Court Judge
